Case 1:20-cv-00700-VM Document 95 Filed 07/13/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WEST COAST BUSINESS CAPITAL, LLC,:
Plaintiff,
: 20 Civ. 700 (VM)
-against- : ORDER

HORIZON PERSONNEL SERVICES, INC.,:
et al,

Defendants.
VICTOR MARRERO, U.S.D.J.:

By letter dated July 10, 2020, counterclaim defendants West
Coast Business Capital, LLC, Yellowstone Capital LLC, and
Yitzhak Stern request that the Court accept their motions to
dismiss the counterclaims filed by the counterclaim plaintiffs
in this action, which motions the Court previously declined for
failure to comply with its Individual Practices. (See Dkt. No.
94.) The parties are hereby directed to complete the pre-motion
letter exchange required by the Court’s Individual Practices,
during which time further briefing on the proposed motions to

dismiss shall be held in abeyance.

SO ORDERED:
Dated: New York, New York
13 July 2020

 

 

“Victor Marrero
Us8uDed=
